Citation Nr: 0518719	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for sarcoidosis, currently 
assigned a 30 percent evaluation.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2003.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The veteran's service-connected sarcoidosis does not 
require systemic corticosteroids, nor are there extra-
pulmonary manifestations.

3.  Sarcoidosis, with chronic obstructive pulmonary disease, 
is manifested by a Forced Expiratory Volume at one second 
(FEV-1) of 70 percent of predicted value or higher, and a 
ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 69 
percent or higher. 

4.  An exceptional or unusual disability picture such as to 
render impractical the application of the regular schedular 
standards has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 6600 and 
6846 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence.  See 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet.App. 589 (1991); Francisco v. Brown, 7 Vet.App. 55 
(1994).  This evidence shows that the veteran was 
hospitalized in service for treatment of sarcoidosis, 
established by biopsy.  After service, in May 1971, he was 
hospitalized for a period of observation and evaluation, 
which again resulted in a diagnosis of sarcoidosis, based on 
an inguinal node biopsy, as well as chest X-ray findings of 
hilar and mediastinal lymphadenopathy, and scattered 
fibrotic-appearing interstitial infiltrates.  Based on this 
evidence, the veteran was granted service connection for 
sarcoidosis in an August 1971 rating decision, and assigned a 
10 percent rating.  

A VA examination in March 1987 disclosed a suggestion of 
fibrotic bands in the upper lungs, probably related to 
previous granulomatous disease, on chest X-ray.  Commenting 
on pulmonary function tests, the examiner observed that 
forced vital capacity (FVC), FEV-1, and FEV 1% were all 
reduced, and suggested a repeat test with lung volumes and 
DLCO, as well as pre- and post-bronchodilator spirograms.  
The diagnosis was sarcoidosis with mild obstructive 
ventilatory impairment.  

In July 2001, another VA examination was conducted.  X-rays 
disclosed the interstitial pattern scarring and density to be 
unchanged, with no evidence of acute disease.  Other than a 
post-operative changes in the right upper lobe, the chest 
appeared negative.  Pulmonary function tests were interpreted 
as showing a minimal obstructive lung defect.  On the basis 
of decreased forced expiratory flow (FEF) 50% and 75%, it was 
thought that more detailed pulmonary function tests may be 
useful if clinically indicated.  The spirometry findings 
included FVC of 100 percent of predicted value, FEV-1 of 90 
percent, FEV-1/FVC of 70 percent (post bronchodilator of 69 
percent).  DLCO was not tested.  The diagnosis was 
sarcoidosis by history, and minimal chronic obstructive 
pulmonary disease.

On the basis of the pulmonary function test findings, the 
veteran's evaluation was increased to 30 percent in an August 
2001 rating decision.  

In his claim for an increased rating dated in September 2002, 
the veteran said that his condition should not be considered 
as chronic obstructive pulmonary disease, because chronic 
obstructive pulmonary disease mimics or exacerbates 
sarcoidosis.  He also referred to the statement in the 2001 
examination report, that more detailed pulmonary function 
tests may be useful if clinically indicated, and pointed out 
that the testing had not been conducted.  He also said he had 
doubled his medication, Flonase, to more than twice daily.  

In connection with his claim, the veteran submitted records 
from his private doctor, J. Grzeszak, D.O., dated from 1997 
to 2001.  These records show that in early 1998, the veteran 
began complaining of shortness of breath.  According to a 
report of a consult from R. Goodstein, D.O., dated in June 
1998, the veteran said he had been diagnosed with sarcoidosis 
in service, but had not had any treatment for the condition 
since then.  The veteran underwent a computerized tomography 
(CT) scan in June 1998, which did not disclose any 
characteristic findings of sarcoidosis.  There were findings 
consistent with emphysema, and a density in the right upper 
lobe.  Pulmonary function tests reportedly showed 
hyperinflation with mildly limited diffusion capacity 
consistent with a diagnosis of emphysema.  

In October 1998, the veteran underwent a thoracotomy of the 
right upper lobe, due to an expanding lesion.  The lesion was 
not cancerous, and the postoperative diagnoses were pulmonary 
infarction and bullous emphysema as well.  In September 1999, 
it was noted that he took Flonase for sinus infections.  He 
had emphysema as well, and smoked one pack per day.  In 
August 2000, he sought emergency room treatment for chest 
pain.  On evaluation, he was noted to have some wheezing, 
improved with treatment with albuterol and Atrovent.  The 
diagnoses were costochondritis/musculoskeletal rib pain, and 
mild reactive airways disease.  After that, records show his 
continued follow-up for acute conditions, including colds and 
tonsillitis.  The most recent record, dated in April 2001, 
noted that the veteran said he had a service related 
sarcoidosis.  The lungs were clear on examination, and no 
pertinent diagnosis was noted.  

A VA examination was performed in August 2003, with review of 
the claims file.  The examiner reported that the veteran had 
developed sarcoid lymphadenopathy in 1971, for which he 
received no treatment.  The lymphadenopathy abated.  He had 
an onset of shortness of breath in 1977, with a clear cough.  
He used Combivent and albuterol with some help.  He smoked 
cigarettes from 1969 to 2002.  The veteran said he did not 
have fever, night sweats, hypersomnolence, or hemoptysis.  
His weight was stable.  Examination was normal, except nail 
beds were clubbed.  He did not have pulmonary hypertension, 
right ventricle hypertrophy, cor pulmonale, or congestive 
heart failure.  He did not have pulmonary embolism, 
respiratory failure, or thromboembolism.  Chest X-ray 
disclosed hyperventilation and an impression of sarcoidosis.  

Pulmonary function tests showed FVC to be 87 percent of 
predicted; FEV-1 of 76 percent of predicted (73 percent after 
bronchodilators), and FEV-1/FVC to be 87 percent (70 percent 
after bronchodilators).  The examiner concluded that the 
pulmonary function tests revealed early chronic obstructive 
pulmonary disease with a mild decrease in FEV 25-75.  The 
examiner also said that DLCO testing was not available at 
that facility, but that DLCO testing would be unlikely to 
give additional information as to the severity of the 
veteran's condition.  The diagnoses were sarcoidosis, and 
mild chronic obstructive pulmonary disease due to 
sarcoidosis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Currently, the veteran is in receipt of a 30 percent rating 
for sarcoidosis.  Sarcoidosis with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids warrants a 30 percent rating.  
For pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control, a 60 percent 
rating is warranted.  Cor pulmonale, or; cardiac involvement 
with congestive heart failure, or; progressive pulmonary 
disease with fever, night sweats, and weight loss despite 
treatment warrant a 100 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.  The veteran has not been shown to have 
been treated with systemic corticosteroids; therefore, a 60 
percent rating is not warranted, based on these criteria.

Diagnostic Code 6846 also provides that either the active 
disease or residuals may be rated as chronic bronchitis 
(Diagnostic Code 6600) and extra-pulmonary involvement under 
the specific body system involved.  Id.  No extra-pulmonary 
involvement has been identified in this case.  

The criteria for evaluating chronic bronchitis are based 
primarily on the results of pulmonary function tests for 
ratings from 10 percent to 60 percent.  For an FEV-1 of 71 to 
80 percent predicted, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
71 to 80 percent, or:  Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 
80 percent predicted, a 10 percent rating is warranted.  FEV-
1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted warrants a 
30 percent rating.  FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 
percent, or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit), warrants a 60 percent rating.  
38 C.F.R. § 4.97, Code 6600.

The veteran's pertinent pulmonary function test findings have 
all been at levels contemplated by a 30 percent evaluation, 
or less.  None of the tests has shown any findings 
approaching the impairment contemplated for a 60 percent 
rating.  Neither the veteran veteran's FEV-1 nor the FEV-
1/FVC is shown to be less than 56 percent of the predicted 
value.  Although DLCO has not been tested, on the most recent 
examination, the examiner stated that this test would be 
unlikely to provide any additional information regarding the 
level of impairment.  In this regard, the veteran's private 
doctors, as well as the VA doctors, have characterized the 
veteran's condition as minimal to mild.  The other further 
testing recommended on the 2001 examination, if clinically 
indicated-post-bronchodilator response-was conducted, and 
in fact showed, in general, a decrease in the percent of 
predicted value.  

Moreover, all of the veteran's pulmonary symptomatology has 
been considered in evaluating the veteran's disability.  
Thus, his symptoms of chronic obstructive pulmonary disease 
have been taken into consideration in the assignment of the 
30 percent rating.  There are no symptoms reflective of an 
evaluation in excess of 30 percent.  The preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The veteran 
does not contend that he has an exceptional or unusual 
disability picture that markedly interferes with employment, 
nor does the evidence show such disability as to render 
impractical the application of the regular schedular 
standards.  There is no evidence that the schedular ratings 
are inadequate, nor does the medical evidence show he 
experiences any unusual symptoms from his service-connected 
disorder that are not contemplated by the current disability 
rating.  The most recent VA examination concluded he had mild 
pulmonary impairment, which is consistent with the remainder 
of the evidence.  Frequent hospitalizations for treatment of 
his service-connected pulmonary condition have not been 
shown.  Thus, the evidence does not show that the veteran's 
service-connected sarcoidosis  presents such an exceptional 
or unusual disability picture so as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted.

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

In an undated letter, mailed between March 2003 and July 
2003; and in a letter dated in July 2003, prior to the 
September 2003 rating action on appeal, the RO informed the 
veteran of the evidence necessary to substantiate his service 
connection claim, and of his and VA's respective obligations 
to obtain specified different types of evidence.  Additional 
information was provided in the rating decision, in an 
October 2003 letter informing him of the evidence that had 
been received, and the evidence still required to 
substantiate his claim, and in the February 2004 statement of 
the case.  The statement of the case also included the text 
of 38 C.F.R. § 3.159.  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Private treatment records have been received, and an 
examination was provided.  In July 2003, the veteran wrote 
that he had no more evidence to submit.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met and that 
any deficiency of notice or of the duty to assist constitutes 
merely harmless error.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Mayfield, supra; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




ORDER

An evaluation in excess of 30 percent for sarcoidosis is 
denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


